t c memo united_states tax_court ronald l hamilton petitioner v commissioner of internal revenue respondent docket no filed date ronald l hamilton pro_se louis h hill for respondent memorandum opinion halpern judge by notice_of_deficiency the notice respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and a 1computed through the date of the notice respectively petitioner has conceded certain adjustments giving rise to respondent’s determination of deficiency and the items remaining for decision are the additions to tax and five adjustments that respondent made increasing petitioner’s gross_income the parties failed to stipulate any facts the evidence on which we rely consists of the transcript of trial joint exhibit the notice and exhibits received from petitioner at trial petitioner attached to his posttrial memorandum of law petitioner’s memorandum four items that we assume he wishes us to consider as evidence but which we shall not since unsupported statements in a brief and exhibits that have not been properly admitted into evidence at trial do not constitute competent evidence rule b eg edwards v commissioner tcmemo_2005_52 petitioner bears the burden_of_proof see rule a petitioner has not raised the issue of sec_7491 which shifts the burden_of_proof to the commissioner in certain situations we conclude that sec_7491 does not apply here 2unless otherwise stated all section references are to the internal_revenue_code_of_1986 as amended and in effect for and all rule references are to the tax_court rules_of_practice and procedure we round all dollar amounts to the nearest dollar 3there are also certain computational adjustments that follow from the adjustments described in the text but they are not in controversy and we need not discuss them because petitioner has not produced any evidence that he has satisfied the preconditions for its application at the time the petition was filed petitioner resided in ohio background petitioner testified that he submitted to the internal_revenue_service irs three returns for apparently an original return and two amended returns respondent’s counsel stated at trial and petitioner does not disagree that the irs initially accepted petitioner’s originally filed return but later determined that it was not a tax_return and rejected it since it contained all zeros and the irs then made a return for petitioner see sec_6020 under its so-called substitute for return procedures petitioner would not stipulate the original return and the only return in evidence is a form 1040x amended u s individual_income_tax_return for dated date with zeros entered for all amounts except that positive amounts are shown for federal_income_tax withheld petitioner has failed to show that respondent accepted that return the five adjustments remaining at issue are all positive adjustments to petitioner’s gross_income resulting from third-party reports to the irs of amounts paid to petitioner those reports and the resulting adjustments are as follows a form 1099-r distributions from pensions annuities retirement or profit sharing plans iras insurance contracts etc received from charles schwab co inc reporting dollar_figure distributed to petitioner a form 1099-r received from state street retiree services state street reporting dollar_figure distributed to petitioner forms 1099-b proceeds from broker and barter_exchange transactions received from charles schwab co inc reporting total_proceeds of dollar_figure from sales or exchanges of stocks and bonds a form_w-2 wage and tax statement received from reed elsevier inc reporting wages tips and other compensation of dollar_figure paid to petitioner a form_w-2 received from first union third reporting wages tips and other compensation of dollar_figure paid to petitioner at trial petitioner conceded that he had received the five amounts reported to the irs although the dollar_figure reported by state street represented not the receipt of any payment in but rather the discharge_of_indebtedness with respect to amounts previously received as loans he claimed that all the 4petitioner claims that the correct payee here is first unum provident he does not however challenge that he received the amount receipts other than the dollar_figure received from state street were either nontaxable disability pensions or received because of his disability he claimed that the dollar_figure received from state street constituted a nonvoluntary withdrawal from his retirement account to pay a loan from that account at the conclusion of the trial the court ordered respondent to file a memorandum of law in lieu of a brief see rule and invited petitioner to respond if he wished petitioner did respond with petitioner’s memorandum in that memorandum under the heading facts petitioner disavows the claim that any amount he received was a disability pension but avows instead that those amounts were workman’s compensation under the heading legal discussion and analysis petitioner mixes his claim that he received workman’s compensation with typical tax- protester rhetoric for instance petitioner makes the following claims it is blatantly clear that congress based on the language contained therein never intended for usc specifically title_26 - subtitle a - income taxes to apply to anyone or anything other than federal employees and federal employers as a result of being an associative privilege congress also never intended to tax private citizens which would certainly exceed the boundaries set forth in the constitution instead it seeks to tax revenue proceeding from the voluntary profitable exercise of the government’s own property or powers whether directly or by proxy through investment is sic an indirect_tax having nothing to do with the taxpayer’s rights t his petitioner has firmly discovered how usc and specifically title_26 - subtitle a - income taxes does not apply to anyone or anything other than federal employees and federal employers or the such utilizing government facilities for gain and or profit i deficiency in tax discussion sec_61 provides in part except as otherwise provided in this subtitle gross_income means all income from whatever source derived it further provides an enumeration of items of gross_income including compensation_for services gains derived from dealings in property annuities income from life_insurance and endowment contracts pensions and income_from_discharge_of_indebtedness in paragraphs and respectively those categories would seem to encompass the five adjustments that petitioner disputes petitioner’s argument--that because he is not a federal employee he does not have to pay income tax--is a common frivolous tax- protester argument of no merit e g deputy v commissioner tcmemo_2003_210 sec_104 does exclude from gross_income amounts received under workmen’s compensation acts as compensation_for personal injuries or sickness but petitioner has failed to prove that any of the five disputed adjustments involves receipts that so qualify in his memorandum petitioner also argues that if the internal_revenue_code applies to him at least some of the receipts in question are excludable from his gross_income under sec_105 sec_105 provides that amounts received under employer-funded plans for personal injuries or sickness must be included in the employee’s gross_income unless they fall within the exceptions provided in sec_105 or c which exclude from gross_income reimbursement of medical_expenses and compensation_for permanent bodily injury respectively petitioner received a wage and income transcript from the irs that shows disability as the distribution code in connection with the form 1099-r petitioner received from charles schwab co inc that reports a distribution to him of dollar_figure nonetheless petitioner failed to show that he meets the particular requirements of sec_105 i e that the payment constitute s payment for the permanent loss or loss of use of a member or function of his body or his permanent disfigurement and is computed with reference to the nature of the injury without regard to the period of his absence from work indeed petitioner has failed to prove that any of five disputed adjustments involves receipts qualifying for exclusion from income under either sec_105 or c and he has also failed to prove that the receipts would be excludable because of disability under any other provision of the internal_revenue_code petitioner has failed to show that any other provision of the internal_revenue_code would exclude from his gross_income any of the receipts in question we therefore sustain the five adjustments remaining at issue ii additions to tax a introduction at trial in response to the court’s inquiry as to his defense to the additions to tax petitioner stated that as his defense he relied on the fact that he did not have the income in question in his memorandum however petitioner does otherwise discuss at least some of the additions to tax we shall proceed in disregard of petitioner’s response to the court’s inquiry at trial and treat all the additions to tax as being in issue b burden of production in pertinent part sec_7491 provides the secretary shall have the burden of production in any court_proceeding with respect to the liability of any individual for any addition_to_tax the commissioner’s burden of production under sec_7491 is to produce evidence that imposing the relevant addition_to_tax is appropriate 118_tc_358 the taxpayer bears the burden of introducing evidence regarding reasonable_cause or a similar defense 116_tc_438 c sec_6651 sec_6651 provides for an addition_to_tax in the event a taxpayer fails to file a timely return determined with regard to any extension of time for filing unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the amount_required_to_be_shown_as_tax on the delinquent_return for each month or fraction thereof during which the return remains delinquent up to a maximum addition of percent for returns more than months delinquent id petitioner submitted a return for which according to respondent’s counsel respondent first accepted but then rejected because it contained all zeros and respondent did not consider it a return petitioner does not disagree with that claim and we shall assume it to be true we find accordingly a taxpayer who has received more than a certain amount of income during the taxable_year is required to file an income_tax return for that taxable_year see sec_6011 and sec_6012 to determine whether a taxpayer has filed a valid tax_return we follow the test set forth in 82_tc_766 affd 793_f2d_139 6th cir for a return to be valid under beard first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury we have applied the beard test to determine whether a return is valid for purposes of sec_6651 see eg 120_tc_163 ndollar_figure beard v commissioner supra pincite arnett v commissioner tcmemo_2006_134 affd 242_fedappx_496 10th cir we have consistently held that a tax_return containing only zeros on the relevant lines is not a valid tax_return because it does not contain sufficient information for the commissioner to calculate and assess a tax_liability see cabirac v commissioner supra pincite arnett v commissioner supra see also 638_f2d_182 10th cir 426_f2d_519 10th cir petitioner did not therefore file a valid_return for 5the court_of_appeals for the ninth circuit has held that a tax_return containing only zeros is a valid tax_return 618_f2d_74 9th cir barring stipulation to the contrary appeal of this case lies to the court_of_appeals for the sixth circuit see sec_7482 b and which has not taken a position on the issue in this case but has sustained a penalty against a taxpayer under sec_6702 frivolous tax submissions for filing an amended_return stating that his income was zero 106_fedappx_995 6th cir we find that respondent has carried his burden of production under sec_7491 and as a result to avoid an addition_to_tax petitioner must come forward with evidence sufficient to persuade the court that his failure_to_file was due to reasonable_cause and not due to willful neglect petitioner does not argue nor do we find that his failure_to_file a valid_return was due to reasonable_cause and not due to willful neglect consequently we hold that petitioner is liable for the addition_to_tax under sec_6651 d sec_6651 sec_6651 imposes an addition_to_tax when a taxpayer fails to pay the amount of tax shown on a return by the prescribed date unless the taxpayer shows that such failure is due to reasonable_cause and not due to willful neglect the amount of the addition is equal to percent of the tax for each month or fraction thereof during which the tax remains unpaid up to a maximum addition of percent under sec_6020 when a taxpayer fails to make any return required_by_law the irs acting for the secretary must make a return from such information as it can obtain under sec_6651 any return so made is treated as the taxpayer’s return for purposes of sec_6651 respondent’s counsel stated that after rejecting petitioner’s return respondent made a return for petitioner under sec_6020 the record however contains no copy of that return so we cannot determine whether it meets the requirements for a sec_6020 return see cabirac v commissioner t c pincite respondent has failed to carry his burden of producing evidence that an addition_to_tax under sec_6651 is appropriate see id pincite and we sustain no such addition e sec_6654 sec_6654 and b provides for an addition_to_tax in the event of a taxpayer’s underpayment of a required_installment of estimated_tax as relevant to this case each required_installment of estimated_tax is equal to percent of the required_annual_payment which in turn is equal to the lesser_of percent of the tax shown on the taxpayer's return for that year or if no return is filed percent of his or her tax for such year or if the taxpayer filed a return for the immediately preceding_taxable_year percent of the tax shown on that return sec_6654 and b attached to the notice is respondent’s explanation of the estimated_tax penalty among other things it shows that a petitioner’s tax_liability is dollar_figure b percent of that amount is dollar_figure and c petitioner’s prior year tax_liability is zero it then determines that the smaller of b and c as adjusted is dollar_figure no explanation is given of any adjustment that would account for that conclusion we can only conclude that respondent made an adjustment because petitioner failed to file a return for respondent has however offered no evidence of that failure and we shall therefore for purposes of determining whether respondent has satisfied his burden of production assume that the fact has not been proved given that assumption we assume that petitioner’s tax_liability was zero and therefore that he had no obligation to make any estimated_tax payments for see sec_6654 davenport v commissioner tcmemo_2009_248 respondent has failed to carry his burden of producing evidence that an addition_to_tax under sec_6654 is appropriate and we shall sustain no such addition iii sec_6673 penalty under sec_6673 and b this court may require a taxpayer to pay a penalty not in excess of dollar_figure if the taxpayer has instituted or maintained a proceeding primarily for delay or the taxpayer's position is frivolous or groundless we may on our own initiative require a taxpayer to pay a sec_6673 penalty e g minovich v commissioner tcmemo_1994_89 as stated supra petitioner’s argument that because he is not a federal employee he does not have to pay income_tax is a common frivolous tax-protester argument petitioner failed to report substantial income for and deserves a penalty for burdening respondent and this court with frivolous arguments we shall therefore require petitioner to pay a penalty under sec_6673 of dollar_figure an appropriate decision will be entered 6a taxpayer’s position is frivolous if it is contrary to established law and unsupported by a reasoned colorable argument for change in the law e g 115_tc_523
